PER CURIAM.
Miriam Alamo appeals the summary denial of her amended motion for correction of sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). The trial court denied the motion as being successive. Because the documents attached to the trial court’s order do not confirm this conclusion, we reverse and remand for further consideration. If the trial court again reaches the conclusion that the motion is successive, it should attach supporting documents to its order. Otherwise, the trial court should evaluate Alamo’s claim that the sentencing court used the wrong score-sheet to determine if she was sentenced in accordance with State v. Lamar, 659 So.2d 262 (Fla.1995).
Reversed and remanded.
PATTERSON, C.J., and FULMER and DAVIS, JJ., Concur.